Case: 19-20020      Document: 00515147074         Page: 1    Date Filed: 10/07/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                    United States Court of Appeals
                                                                             Fifth Circuit
                                    No. 19-20020                           FILED
                                 Conference Calendar                 October 7, 2019
                                                                      Lyle W. Cayce
                                                                           Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

FERNANDO RAMIREZ-GARCIA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:18-CR-567-1


Before JONES, HIGGINSON, and WILLETT, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Fernando Ramirez-
Garcia has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011). Ramirez-Garcia has filed a response. The record is
not sufficiently developed to allow us to make a fair evaluation of Ramirez-
Garcia’s claim of ineffective assistance of counsel; we therefore decline to


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-20020    Document: 00515147074     Page: 2   Date Filed: 10/07/2019


                                 No. 19-20020

consider the claim without prejudice to collateral review. See United States v.
Isgar, 739 F.3d 829, 841 (5th Cir. 2014).
      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Ramirez-Garcia’s response.      We concur with
counsel’s assessment that the appeal presents no nonfrivolous issue for
appellate review. Accordingly, the motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the APPEAL IS
DISMISSED.      See 5TH CIR. R. 42.2.       Ramirez-Garcia’s motion for the
appointment of substitute counsel is DENIED. See United States v. Wagner,
158 F.3d 901, 902-03 (5th Cir. 1998).




                                        2